joseph melville woods jr petitioner v commissioner of internal revenue respondent docket no filed date p entered into a contract_for_deed to purchase a house in took possession of the house in and claimed the first-time_homebuyer_tax_credit pursuant to sec_36 on his federal_income_tax return the house required ren- ovations before being ready for occupancy petitioner intended to use the first-time_homebuyer_tax_credit to pay for the nec- essary renovations in date petitioner received dollar_figure for the first-time_homebuyer_tax_credit and began ren- ovations in date r issued p a statutory notice of defi- ciency denying p’s claimed first-time_homebuyer_tax_credit for upon receiving notice that r was denying the credit p suspended renovations of the house r argues that p is not entitled to the first-time_homebuyer_tax_credit for two rea- sons first r argues that p took possession of the house under a contract_for_deed and therefore has not purchased the house pursuant to sec_36 next r argues that even if p satisfies the purchase requirement of sec_36 the house was not p’s principal_residence in as that term verdate 0ct jun jkt po frm fmt sfmt v files woods sheila united_states tax_court reports is used in sec_36 p argues that he intended to occupy the house as his full-time home as soon as the renovations were complete held pursuant to texas property law the con- tract for deed granted p equitable_title to the house and p therefore has purchased the house under sec_36 held further sec_36 requires a prospective analysis asking whether a taxpayer will occupy a house as a principal_residence held further p has established that he intends to occupy the house as his principal_residence as soon as the nec- essary renovations are complete and he is therefore entitled to the first-time_homebuyer_tax_credit for joseph melville woods jr pro_se christopher m menczer for respondent haines judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the sole issue for decision is whether petitioner is entitled to the first-time_homebuyer_tax_credit fthbc for pursuant to sec_36 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference at the time peti- tioner filed his petition he resided in texas petitioner works in rice texas and has been working there since throughout most of that time petitioner lived in dallas which is approximately miles from rice because of the distance and the commuting cost petitioner began looking for a permanent place to live in rice in petitioner found a house for sale in rice the rice house petitioner also learned through an advertisement that he might be eligible for the fthbc petitioner confirmed the possibility of the fthbc through his own research on the internal_revenue_service irs web site and discussions with his tax preparer on date petitioner entered into an agree- ment for deed to purchase contract_for_deed the rice house from capital t properties capital t for dollar_figure and took possession of the house petitioner paid capital t an initial downpayment of dollar_figure and agreed to pay the balance of the unless otherwise indicated all section references are to the internal_revenue_code as amended for the year at issue verdate 0ct jun jkt po frm fmt sfmt v files woods sheila woods v commissioner purchase_price together with percent interest over months although petitioner took possession of the rice house under the contract_for_deed legal_title does not transfer from capital t to petitioner until petitioner has paid the final monthly installment petitioner is required to pay all property taxes attributable to the rice house for all periods after date the rice house required renovations before being ready for occupancy petitioner planned to use the fthbc to fund the necessary renovations and could not afford the renovations without the credit in date petitioner claimed the fthbc on his federal_income_tax return in date petitioner received dollar_figure for the fthbc as a result in date renovations on the rice house began during the period of renovation petitioner lived in a rental house in dallas until a fire left it uninhabitable he has since lived with his daughter in dallas on date the irs sent petitioner a notice_of_deficiency disallowing the fthbc as a result petitioner suspended renovations of the rice house on date the court filed peti- tioner’s timely petition challenging respondent’s determina- tion with respect to the fthbc i fthbc opinion sec_36 provides a refundable tax_credit to a first- time homebuyer of a principal_residence in the united_states in the amount of the credit was percent of the purchase_price of the residence with a limitation of dollar_figure sec_36 sec_36 defines a first-time_homebuyer as any individual and if married the individual’s spouse having no present ownership_interest in a principal_residence during the 3-year period ending on the date of the purchase of the principal_residence sec_36 provides that the term principal_residence has the same meaning as used in sec_121 respondent contends that petitioner fails to qualify for the fthbc for two reasons first respondent argues that peti- although referred to as a credit for the tax_year in question ie the fthbc is es- sentially a governmental non-interest-bearing loan inasmuch as the recipient taxpayer repays the credit by an increase in the income_tax rate over a 15-year period sec_36 verdate 0ct jun jkt po frm fmt sfmt v files woods sheila united_states tax_court reports tioner took possession of the rice house under contract_for_deed and has not acquired legal or equitable_title of the prop- erty next respondent argues that even if petitioner satisfies the purchase requirement of sec_36 the rice house was not petitioner’s principal_residence in ii whether for federal tax purposes petitioner purchased the rice house we first address the issue of whether petitioner pur- chased the rice house in to decide when a transfer is complete for tax purposes we examine all the surrounding facts and circumstances no single one of which is controlling 68_tc_115 the focus of our inquiry however is on when the benefits_and_burdens_of_ownership have shifted id generally a transfer is complete upon the earlier of the transfer of title or the shift of the benefits_and_burdens_of_ownership 66_tc_904 citing 430_f2d_1019 6th cir affg 51_tc_290 in a federal tax controversy state law controls the deter- mination of the taxpayer’s interest in the property and the tax consequences are then determined under federal_law 472_us_713 and cases cited and quoted therein accordingly to determine the property rights transferred to petitioner from capital t pursuant to the contract_for_deed we must look to texas property law we reviewed a similar transaction under texas property law in musgrave v commissioner tcmemo_2000_285 in musgrave the taxpayers signed a contract_for_deed to sell a property to a church in a bargain sale and claimed a chari- table contribution deduction for the difference between the fair_market_value and the sale price of the property the tax- payers agreed to sell and the church agreed to purchase the property for dollar_figure to be paid in monthly installments of dollar_figure under the contract_for_deed the taxpayers retained legal_title to the property but the church had full rights of sec_36 provides that the term purchase means any acquisition but only if the prop- erty is not acquired from a related_person or the basis of the property in the hands of the acquiring person is not determined in whole or in part by the basis of the property in the hands of the seller or under sec_1014 neither of these limitations is applicable in this case verdate 0ct jun jkt po frm fmt sfmt v files woods sheila woods v commissioner possession and was required to pay any applicable_property taxes on the property and the taxpayers were required to convey legal_title to the church when the final monthly installment was paid the issue before us was whether equi- table title ie the benefits_and_burdens_of_ownership passed from the taxpayers to the church in the year the par- ties entered into the contract_for_deed in finding for the taxpayers we relied on the holding by the supreme court of texas in criswell v european cross- roads shopping ctr ltd s w 2d tex which described the substance of a contract_for_deed as effecting a change_of_ownership wherein the purchaser becomes the equitable owner of the property while all that remains in the seller is bare_legal_title more in the nature of security to guarantee payment than anything else as in musgrave v commissioner supra we see no reason to treat the contract_for_deed between petitioner and capital t dif- ferently the contract_for_deed is a financing_arrangement between capital t as the seller and petitioner as the buyer although legal_title remains with capital t equitable_title passed to petitioner in upon signing of the contract_for_deed petitioner paid capital t an initial downpayment of dollar_figure and took possession of the rice house petitioner is required to pay all property taxes after date finally nothing in the contract_for_deed removes petitioner’s obligation to make his monthly payments to capital t for any reason therefore we find that petitioner acquired equi- table title and therefore purchased the rice house in for purposes of sec_36 iii whether the rice house was petitioner’s principal resi- dence in next respondent argues that the rice house does not sat- isfy the principal_residence requirement of sec_36 sec- tion c provides that the term principal_residence has the same meaning for purposes of sec_36 as in sec_121 sec_121 generally provides that gross_income does not include gain from the sale_or_exchange of property if during the 5-year period ending on the date of sale_or_exchange such property has been owned and used by the taxpayer as the taxpayer’s principal_residence for periods verdate 0ct jun jkt po frm fmt sfmt v files woods sheila united_states tax_court reports aggregating years or more consequently sec_121 requires a retrospective analysis asking whether a taxpayer has occupied a primary residence for of the previou sec_5 years sec_36 is fundamentally different from sec_121 sec_36 provides that in the case of an individual who is a first-time_homebuyer of a principal_residence in the united_states during a taxable_year there shall be allowed as a credit against the tax imposed by this subtitle for such tax- able year an amount equal to percent of the purchase_price of the resi- dence emphasis added pursuant to sec_36 a taxpayer who purchases a home during a taxable_year may be entitled to the fthbc for that same year there is no occupancy requirement to establish a principal_residence in contrast to sec_121 sec_36 requires a prospective analysis therefore for purposes of sec_36 principal_residence means the primary dwelling or house that a taxpayer will occupy as his principal resi- dence the appropriateness of this prospective analysis is further supported by sec_36 which requires a taxpayer to recapture the fthbc if the principal_residence for which the taxpayer claimed the credit is disposed of or ceases to be the taxpayer’s principal_residence within the recapture_period through sec_36 congress created a retrospective anal- ysis similar to sec_121 that protects against taxpayers who qualify for the fthbc but fail to maintain the home as a principal_residence pursuant to sec_36 this safety net provision ensures that the fisc is protected where a taxpayer fails to satisfy the statutory requirements throughout the recapture_period respondent argues that because petitioner never occupied the rice house it is not his principal_residence and he is not entitled to the fthbc petitioner argues that he is enti- tled to the fthbc because he intended to occupy the rice house as his principal_residence as soon as renovations were completed he further argues that he intended to use the fthbc to pay for the renovations and that he was forced to sec_36 defines the term recapture_period as the taxable years beginning with the second taxable_year following the taxable_year in which the purchase of the principal_residence for which the fthbc was allowed was made verdate 0ct jun jkt po frm fmt sfmt v files woods sheila woods v commissioner suspend work on the rice house when he learned that the fthbc had been disallowed petitioner therefore argues that he was not given the opportunity to establish the rice house as his principal_residence we agree with petitioner sec_36 requires a prospective analysis of whether petitioner purchased the rice house to occupy it as his principal_residence petitioner purchased the rice house because it was close to his work he intends to occupy the home as his principal_residence when renova- tions are completed we may accept a taxpayer’s unverified testimony where we find it to be credible and persuasive teymourian v commissioner tcmemo_2005_232 we find petitioner to be honest and his testimony to be both credible and persuasive there is no evidence that petitioner intended to use the rice house for any purpose other than as his prin- cipal residence therefore we hold that petitioner is entitled to the fthbc of dollar_figure for pursuant to sec_36 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner f the prospective analysis adopted for a taxpayer that purchases and renovates a home is different from the approach mandated in the case of a taxpayer that constructs a new home sec_36 provides that a residence which is constructed by the taxpayer shall be treated as purchased by the taxpayer on the date the taxpayer first occupies such residence sec_36 requires that the taxpayer occupy a newly constructed home before qualifying for the fthbc we anticipate that the distinction between a taxpayer who purchases and renovates a home and a taxpayer who constructs a new home may give rise to future questions it is not this court’s job to anticipate and decide cases that are not yet before it 135_tc_1 verdate 0ct jun jkt po frm fmt sfmt v files woods sheila
